            Case20-32437
           Case  20-32437 Document
                           Document63-1
                                    66 Filed
                                        Filedinon
                                                TXSB  on 06/19/20
                                                  06/18/20 in TXSB Page
                                                                    Page11ofof22




                          IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE SOUTHERN DISTRICT OF TEXAS                                                        ENTERED
                                                                                                                      06/19/2020
                                     HOUSTON DIVISION

IN RE:                                                     §      Chapter 11
                                                           §
PERMICO MIDSTREAM PARTNERS                                 §      Case No. 20-32437 (MI)
HOLDINGS, LLC, et al.,                                     §
                                                           §      (Jointly Administered)
                    1
           Debtors                                         §


        ORDER APPROVING THE AGREED EXPEDITED MOTION TO ABATE
    PERMICO ENERGIA, LLC’S EMERGENCY MOTION TO DISMISS BANKRUPTCY
                   CASE PURSUANT TO 11 U.S.C. § 1112(b)
                               [Doc. No. 63]

           This matter comes before the Court on Permico Energia, LLC’s (“Energia”) Agreed

Expedited Motion to Abate Permico Energia, LLC’s Emergency Motion to Dismiss Bankruptcy

Case Pursuant to 11 U.S.C. § 1112(b) (the “Motion”),4 which was agreed to by the Ch. 11 Trustee.

The Court, having reviewed the Motion, and having considered the evidence, representations of

counsel, and arguments of counsel finds that: (a) this matter is a core proceeding pursuant to 28

U.S.C. § 157(b)(2); and (b) notices of the Motion and the Hearing before the Court were sufficient

under the circumstances. Additionally, having considered the Motion, the evidence, and the

representations and arguments of counsel, the Court concludes that the Motion should be

GRANTED as specifically set forth in this Order.

       ACCORDINGLY, IT IS HEREBY ORDERED THAT:

           1.       Omitted.




1
 The Debtors in these chapter 11 cases and the last four digits of their federal tax identification numbers are as follows:
Permico Midstream Partners Holdings, LLC (6374) and Permico Midstream Partners LLC (7902). The location of the
Debtors’ corporate headquarters and service address is 9301 Southwest Freeway, Suite 308, Houston, TX 77074.
4
    All capitalized but undefined terms shall have the same meaning as ascribed to in the Motion.
          Case20-32437
         Case  20-32437 Document
                         Document63-1
                                  66 Filed
                                      Filedinon
                                              TXSB  on 06/19/20
                                                06/18/20 in TXSB Page
                                                                  Page22ofof22



         2.    Energia’s Motion to Dismiss is abated until both Adversary Proceedings are finally

adjudicated.

         3.    The Trial, along with any and all discovery and deposition requests (which have or

may be requested), is abated until the final adjudication of the Adversary Proceedings.

         4.    Upon the entry of a final order in both Adversary Proceedings, any party shall have

the right to petition the Court for the termination of this abatement, and for entry of appropriate

deadlines to govern discovery related to the Motion to Dismiss and/or to set a new trial date.

         5.    During the abatement, these above-captioned bankruptcy Cases will continue as

usual.

         6.    This abatement will not operate as a waiver of any rights of any party.

         7.    This Court retains exclusive jurisdiction with respect to all matters arising from or

related to the implementation, interpretation, and enforcement of this Order.



 Signed:June
Signed:
         June 19, 17,
          October 2020
             ___, 20202018

                                                     ____________________________________
                                                    _____________________________
                                                           MARVIN  Marvin
                                                                       ISGURIsgur
                                                 UNITED STATES BANKRUPTCY Judge
                                                         United States  Bankruptcy JUDGE
